DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used to designate both open end, affixed end and yarn.  Reference character “9” has been used to designate both open end and affixed end. Reference character “11” has been used to designate both rotation axle and hollow cavity (para 23, line 26). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muday (US 6990762 B1) in view of Gommel (US 3648403 A) and Smestad (US 8109239 B1).
Regarding claim 1: Muday teaches a fishbowl toy (10, Fig. 1) for pet, comprising: a base (4); a transparent surrounding wall cover (60), having a fishbowl shape (Fig. 1), mounted on said base in such a manner that a hollow cavity is formed and defined between said base and said transparent surrounding wall cover (See Fig. 1); a driving unit (20/22), mounted in said base (Best illustrated in Fig. 1); and one or more playthings (90).
Muday fails to teach an open end communicating outside and a turntable, arranged in said cavity and rotatably coupled with said driving unit so as for allowing said driving unit to rotate said turntable.
However, Gommel teaches an open end communicating outside (26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the amusement device as disclosed by Muday with the open end as taught by Gommel so as to allow the pet to play with the playthings within the device for the 
Smestad teaches a turntable (20), arranged in said cavity and rotatably coupled with said driving unit so as for allowing said driving unit to rotate said turntable (Col 2 lines 38-40 “A propeller-like blade mechanism is driven by the motorized mechanism to provide both circulating motion, as well as a minor airflow out the egress port.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the amusement device as disclosed by Muday with the rotating blade as taught by Smestad so as to rotate and attract the attention of the animal for its amusement, therefore achieving the predictable result of a more effective system. 
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Muday fails to teach a yarn having at least a portion detachably affixed on said turntable.
However, Smestad further teaches a yarn (30) having at least a portion detachably affixed (Col 3 lines 39-41 “A ribbon-like flexible, elongated target 30 is attached at one end to the distal end of the blade 25.”)  on said turntable (Col 3 lines 58 – 61 “For example, a pet toy object may take on many shapes, and simulations, such as other animals, cartoon characters, bones, balls, sticks, newspapers, slippers, balls of yarn, or a plethora of other shapes sparking interest in a pet.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified reference as disclosed by the combination above with the yarn as taught by Smestad so as to attract the attention of the animal for its amusement, therefore achieving the predictable result of a more effective system. 
Regarding claim 3: the modified reference teaches the limitations of claim 1 as shown above.
Muday fails to teach a yarn having a side affixed on said turntable.
However, Smestad further teaches  a yarn (30) having a side affixed (Col 3 lines 39-41 “A ribbon-like flexible, elongated target 30 is attached at one end to the distal end of the blade 25.”) on said turntable (Col 3 lines 58 – 61 “For example, a pet toy object may take on many shapes, and simulations, such as other animals, cartoon characters, bones, balls, sticks, newspapers, slippers, balls of yarn, or a plethora of other shapes sparking interest in a pet.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified reference as disclosed by the combination above with the yarn as taught by Smestad so as to attract the attention of the animal for its amusement, therefore achieving the predictable result of a more effective system. 
Regarding claim 4: the modified reference teaches the limitations of claim 1 as shown above.
Muday fails to teach a yarn having at least one end detachably affixed on said turntable.
However, Smestad further teaches a yarn (30) having at least one end detachably affixed (Col 3 lines 39-41 “A ribbon-like flexible, elongated target 30 is attached at one end to the distal end of the blade 25.”)  on said turntable (Col 3 lines 58 – 61 “For example, a pet toy object may take on many shapes, and simulations, such as other animals, cartoon characters, bones, balls, sticks, newspapers, slippers, balls of yarn, or a plethora of other shapes sparking interest in a pet.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotating blade as disclosed by the modified reference with the yarn as taught by Smestad so as to attract the attention of the animal for its amusement, therefore achieving the predictable result of a more effective system. 
Regarding claim 5: the modified reference the limitations of claim 1 as shown above.
Muday further teaches one or more playthings (90) adapted for placing on said turntable.
Muday fails to teach playthings adapted for placing on said turntable is selected from the group consisting of table tennis ball, golf ball, little doll, stuffed toy mouse, fluffy ball, and combinations thereof.
However, Gommel teaches playthings (14) adapted for placing on said turntable is selected from the group consisting of table tennis ball, golf ball, little doll, stuffed toy mouse, fluffy ball, and combinations thereof (14, best illustrated in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the particles as disclosed by the modified reference with the balls as taught by Gommel so as to provide an object that the animal can play with through the open end, therefore achieving the predictable result of a more enjoyable apparatus. 
Regarding claim 6: the modified reference the limitations of claim 2 as shown above.
Muday further teaches one or more playthings (90) adapted for placing on said turntable.
Muday fails to teach playthings adapted for placing on said turntable is selected from the group consisting of table tennis ball, golf ball, little doll, stuffed toy mouse, fluffy ball, and combinations thereof.
However, Gommel teaches playthings (14) adapted for placing on said turntable is selected from the group consisting of table tennis ball, golf ball, little doll, stuffed toy mouse, fluffy ball, and combinations thereof (14, best illustrated in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the particles as disclosed by the modified reference with the balls as taught by Gommel so as to provide an object that the animal can play with through the open end, therefore achieving the predictable result of a more enjoyable apparatus. 
Regarding claim 7: the modified reference the limitations of claim 3 as shown above.
Muday further teaches one or more playthings (90) adapted for placing on said turntable.
Muday fails to teach playthings adapted for placing on said turntable is selected from the group consisting of 20table tennis ball, golf ball, little doll, stuffed toy mouse, fluffy ball, and combinations thereof.
However, Gommel teaches playthings (14) adapted for placing on said turntable is selected from the group consisting of table tennis ball, golf ball, little doll, stuffed toy mouse, fluffy ball, and combinations thereof (14, best illustrated in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the particles as disclosed by the modified reference with the balls as taught by Gommel so as to provide an object that the animal can play with through the open end, therefore achieving the predictable result of a more enjoyable apparatus. 
Regarding claim 8: the modified reference the limitations of claim 4 as shown above.
Muday further teaches one or more playthings (90) adapted for placing on said turntable.
Muday fails to teach playthings adapted for placing on said turntable is selected from the group consisting of 20table tennis ball, golf ball, little doll, stuffed toy mouse, fluffy ball, and combinations thereof.
However, Gommel teaches playthings (14) adapted for placing on said turntable is selected from the group consisting of table tennis ball, golf ball, little doll, stuffed toy mouse, fluffy ball, and combinations thereof (14, best illustrated in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the particles as disclosed by the modified reference with the balls as taught by Gommel so as to provide an object that the animal can play with through the open end, therefore achieving the predictable result of a more enjoyable apparatus. 
Regarding claim 9: the modified reference the limitations of claim 1 as shown above.
Muday further teaches wherein said transparent surrounding wall cover (60) has an affixing end mounted on said base (lower end of 60 is mounded to upper base 50, best illustrated in Fig. 1) to define said hollow cavity.
Muday fails to teach while said turntable is rotatably disposed above said base and within said hollow cavity.
However, Smestad teaches said turntable (20) is rotatably disposed above said base and within said hollow cavity (Col 2 lines 38-40 “A propeller-like blade mechanism is driven by the motorized mechanism to provide both circulating motion, as well as a minor airflow out the egress port.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the amusement device as disclosed by the modified reference with the rotating blade as taught by Smestad so as to allow the animal to view and enjoy the rotational movement of the blade and objects within the apparatus, therefore achieving the predictable result of a more effective system. 
Regarding claim 10: the modified reference the limitations of claim 2 as shown above.
Muday further teaches wherein said transparent surrounding wall cover (60) has an affixing end mounted on said base (lower end of 60 is mounded to upper base 50, best illustrated in Fig. 1) to define said hollow 15cavity.
Muday fails to teach while said turntable is rotatably disposed above said base and within said hollow cavity.
However, Smestad teaches said turntable (20) is rotatably disposed above said base and within said hollow cavity (Col 2 lines 38-40 “A propeller-like blade mechanism is driven by the motorized mechanism to provide both circulating motion, as well as a minor airflow out the egress port.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the amusement device as disclosed by the modified reference 
Regarding claim 11: the modified reference the limitations of claim 3 as shown above.
Muday further teaches wherein said transparent surrounding wall cover (60) has an affixing end mounted on said base (lower end of 60 is mounded to upper base 50, best illustrated in Fig. 1) to define said hollow cavity.
Muday fails to teach while said turntable is rotatably disposed above said base and within said hollow cavity.
However, Smestad teaches said turntable (20) is rotatably disposed above said base and within said hollow cavity (Col 2 lines 38-40 “A propeller-like blade mechanism is driven by the motorized mechanism to provide both circulating motion, as well as a minor airflow out the egress port.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the amusement device as disclosed by the modified reference with the rotating blade as taught by Smestad so as to allow the animal to view and enjoy the rotational movement of the blade and objects within the apparatus, therefore achieving the predictable result of a more effective system. 
Regarding claim 12: the modified reference the limitations of claim 4 as shown above.
Muday further teaches wherein said transparent surrounding wall cover (60) has an affixing end mounted on said base (lower end of 60 is mounded to upper base 50, best illustrated in Fig. 1) to define said hollow cavity.
Muday fails to teach while said turntable is rotatably disposed above said base and within said hollow cavity.
However, Smestad teaches said turntable (20) is rotatably disposed above said base and within said hollow cavity (Col 2 lines 38-40 “A propeller-like blade mechanism is driven by the motorized mechanism to provide both circulating motion, as well as a minor airflow out the egress port.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the amusement device as disclosed by the modified reference with the rotating blade as taught by Smestad so as to allow the animal to view and enjoy the rotational movement of the blade and objects within the apparatus, therefore achieving the predictable result of a more effective system. 
Regarding claim 13: the modified reference the limitations of claim 1 as shown above.
Muday further teaches wherein said driving unit (20/22) is a motor.
Muday fails to teach said turntable is affixed to a rotation axle of said motor for being driven to rotate about said rotation axle.
However, Smestad teaches said turntable (20) is affixed to a rotation axle of said motor for being driven to rotate about said rotation axle (Col 2 lines 38-40 “A propeller-like blade mechanism is driven by the motorized mechanism to provide both circulating motion, as well as a minor airflow out the egress port.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor and rotating blade as disclosed by the modified reference with the motorized rotating blade as taught by Smestad so as to provide more movement of the particles and playthings within the amusement device and appeasing the animal, therefore achieving the predictable result of a more effective system. 
Regarding claim 14: the modified reference the limitations of claim 2 as shown above.
Muday further teaches wherein said driving unit (20/22) is a motor.
Muday fails to teach said turntable is affixed to a rotation axle of said motor for being driven to rotate about said rotation axle.
However, Smestad teaches said turntable (20) is affixed to a rotation axle of said motor for being driven to rotate about said rotation axle (Col 2 lines 38-40 “A propeller-like blade mechanism is driven by the motorized mechanism to provide both circulating motion, as well as a minor airflow out the egress port.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor and rotating blade as disclosed by the modified reference with the motorized rotating blade as taught by Smestad so as to provide more movement of the particles and playthings within the amusement device and appeasing the animal, therefore achieving the predictable result of a more effective system. 
Regarding claim 15: the modified reference the limitations of claim 3 as shown above.
Muday further teaches wherein said driving unit (20/22) is a motor.
Muday fails to teach said turntable is affixed to a rotation axle of said motor for being driven to rotate about said rotation axle.
However, Smestad teaches said turntable (20) is affixed to a rotation axle of said motor for being driven to rotate about said rotation axle (Col 2 lines 38-40 “A propeller-like blade mechanism is driven by the motorized mechanism to provide both circulating motion, as well as a minor airflow out the egress port.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor and rotating blade as disclosed by the modified reference with the motorized rotating blade as taught by Smestad so as to provide more movement of the particles and playthings within the amusement device and appeasing the animal, therefore achieving the predictable result of a more effective system. 
Regarding claim 16: the modified reference the limitations of claim 4 as shown above.
Muday further teaches wherein said driving unit (20/22) is a motor.
Muday fails to teach said turntable is affixed to a rotation axle of said motor for being driven to rotate about said rotation axle.
However, Smestad teaches said turntable (20) is affixed to a rotation axle of said motor for being driven to rotate about said rotation axle (Col 2 lines 38-40 “A propeller-like blade mechanism is driven by the motorized mechanism to provide both circulating motion, as well as a minor airflow out the egress port.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor and rotating blade as disclosed by the modified reference with the motorized rotating blade as taught by Smestad so as to provide more movement of the particles and playthings within the amusement device and appeasing the animal, therefore achieving the predictable result of a more effective system. 
Regarding claim 17: the modified reference the limitations of claim 9 as shown above.
Muday further teaches wherein said driving unit (20/22) is a motor.
Muday fails to teach said turntable is affixed to a rotation axle of said motor for being driven to rotate about said rotation axle.
However, Smestad teaches said turntable (20) is affixed to a rotation axle of said motor for being driven to rotate about said rotation axle (Col 2 lines 38-40 “A propeller-like blade mechanism is driven by the motorized mechanism to provide both circulating motion, as well as a minor airflow out the egress port.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor and rotating blade as disclosed by the modified reference with the motorized rotating blade as taught by Smestad so as to provide more movement of 
Regarding claim 18: the modified reference the limitations of claim 10 as shown above.
Muday further teaches wherein said driving unit (20/22) is a motor.
Muday fails to teach said turntable is affixed to a rotation axle of said motor for being driven to rotate about said rotation axle.
However, Smestad teaches said turntable (20) is affixed to a rotation axle of said motor for being driven to rotate about said rotation axle (Col 2 lines 38-40 “A propeller-like blade mechanism is driven by the motorized mechanism to provide both circulating motion, as well as a minor airflow out the egress port.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor and rotating blade as disclosed by the modified reference with the motorized rotating blade as taught by Smestad so as to provide more movement of the particles and playthings within the amusement device and appeasing the animal, therefore achieving the predictable result of a more effective system. 
Regarding claim 19: the modified reference the limitations of claim 11 as shown above.
Muday further teaches wherein said driving unit (20/22) is a motor.
Muday fails to teach said turntable is affixed to a rotation axle of said motor for being driven to rotate about said rotation axle.
However, Smestad teaches said turntable (20) is affixed to a rotation axle of said motor for being driven to rotate about said rotation axle (Col 2 lines 38-40 “A propeller-like blade mechanism is driven by the motorized mechanism to provide both circulating motion, as well as a minor airflow out the egress port.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor and rotating blade as disclosed by the modified reference with the motorized rotating blade as taught by Smestad so as to provide more movement of the particles and playthings within the amusement device and appeasing the animal, therefore achieving the predictable result of a more effective system. 
Regarding claim 20: the modified reference the limitations of claim 12 as shown above.
Muday further teaches wherein said driving unit (20/22) is a motor.
Muday fails to teach said turntable is affixed to a rotation axle of said motor for being driven to rotate about said rotation axle.
However, Smestad teaches said turntable (20) is affixed to a rotation axle of said motor for being driven to rotate about said rotation axle (Col 2 lines 38-40 “A propeller-like blade mechanism is driven by the motorized mechanism to provide both circulating motion, as well as a minor airflow out the egress port.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor and rotating blade as disclosed by the modified reference with the motorized rotating blade as taught by Smestad so as to provide more movement of the particles and playthings within the amusement device and appeasing the animal, therefore achieving the predictable result of a more effective system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Floyd (US 20160270371 A1), Day (US 20150359195 A1), McElwain (US 20110209670 A1), and Cook (US 20120234258 A1) are within the related fields of pet toys and entertainment devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619